Citation Nr: 0822368	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  07-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a gunshot wound to the right 
chest wall, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a gunshot wound to the right 
pleural cavity, currently rated as 20 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1945. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island.

In May 2008, the veteran and his spouse testified at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.  On June 11, 2008, the Board advanced 
the veteran's case on its docket on the basis of his advanced 
age.  See 38 C.F.R. § 20.900(c) (2007).  

Procedural history

Tinnitus

In a March 2007 rating decision, service connection was 
denied for tinnitus.  
The veteran perfected an appeal of that denial.



PTSD

In the March 2007 rating decision, service connection was 
granted for PTSD, and a 50 percent disability rating was 
assigned.  The veteran perfected an appeal as to the 50 
percent disability rating.

Residuals of gunshot wound

In a September 1945 rating decision, service connection was 
granted for residuals of a gunshot wound involving the right 
chest wall and the right pleural cavity, and a 50 percent 
disability rating was assigned effective September 15, 1945.  
In a December 1949 rating decision, residuals involving the 
right chest wall and  residuals involving the right pleural 
cavity were separately rated; a 20 percent disability rating 
was assigned for each disability.

On March 9, 2006, the veteran filed a claim for increased 
ratings for the residuals of the gunshot wound involving the 
right chest wall and the right pleural cavity.  In an August 
2006 RO rating decision, increased disability ratings were 
denied.  The veteran perfected an appeal of those denials.

Bilateral hearing loss  

In the March 2007 rating decision, service connection for 
bilateral hearing loss was denied.  The veteran filed a 
timely Notice of Disagreement (NOD).  In a June 2007 rating 
decision, service connection was granted for bilateral 
hearing loss and a zero percent (noncompensable) disability 
rating was assigned effective September 6, 2006.  In an 
addendum to a July 2007 VA Form 9, the veteran indicated that 
a zero percent disability rating for the bilateral hearing 
loss was not warranted.  The Board construes this statement 
as a timely NOD with respect to the assignment of a zero 
percent disability rating for the bilateral hearing loss.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].  The 
RO has not issued a statement of the case (SOC) as to the 
disability rating assigned.

Remanded issues

The issues of increased disability ratings for residuals of a 
gunshot wound to the right pleural cavity and bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Issues not on appeal

In a May 2007 rating decision, the RO denied the reopening of 
a claim of entitlement to service connection for trench feet.  
In an April 2008 rating decision, the RO denied service 
connection for chronic obstructive pulmonary disease (COPD) 
and entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).   
The Board is not aware of a NOD having been filed as to 
either of those issues.   Therefore, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a NOD initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
veteran's currently diagnosed tinnitus is not related to in-
service noise exposure or to any other incident of the 
veteran's military service.

2.  The medical and other evidence of record indicates that 
the veteran's PTSD manifests as being productive of 
irritability and depression which results in significant 
social impairment.  
 
3.  The veteran is receiving the maximum schedular rating for 
his service-connected residuals of a gunshot wound to the 
right chest wall. 

4.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for either the service-connected PTSD or the 
service-connected residuals of a gunshot wound to the right 
chest wall are inadequate.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110  (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The criteria for the assignment of a 70 percent 
disability rating for the veteran's PTSD have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).

3.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for service-connected residuals of a gunshot wound to the 
right chest wall have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5321 (2007).

4.  The criteria for referral for either the service-
connected PTSD or the service-connected residuals of a 
gunshot wound to the right chest wall on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus and 
increased ratings for PTSD and residuals of a gunshot wound 
to the right chest wall.

As is explained elsewhere in this decision, the issues of the 
veteran's entitlement to increased disability ratings for 
residuals of a gunshot wound to the right pleural cavity and 
bilateral hearing loss are being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in March 
2006, September 2006, April 2008, and May 2008, which were 
specifically intended to address the requirements of the 
VCAA.  

The March 2006, April 2008, and May 2008 letters informed the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  The September 2006 letter told the 
veteran of the evidence necessary to establish service 
connection.

As for the evidence to be provided by the veteran, in the 
various VCAA letters the RO asked the veteran to identify and 
send relevant medical evidence.  In the March 2006 and 
September 2006 VCAA letters, the RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the March 2006 and September 2006 VCAA letters, 
the veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claims.  [VA examinations were 
conducted in April 2006, August 2006, September 2006, and May 
2007.]

In the March 2006 and September 2006 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on his behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the March 2006 and September 2006 VCAA letters, the RO 
informed the veteran that he should submit any evidence in 
his possession relevant to his claims, as follows:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See, e.g., the March 30, 2006 VCAA 
letter, page 2.  The April 2008 and May 2008 letters told the 
veteran of "[e]xamples of evidence that you should tell us 
about or give to us that may affect how we assign a 
disability evaluation."  See, e.g., the April 2, 2008 VCAA 
letter, page 2.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claim, 
element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The service connection claim 
was denied based on element (3), relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element regarding 
this claim.  The RO specifically addressed elements (4) and 
(5) in the April 2008 and May 2008 letters.

As for the increased rating claims, elements (1), (2), and 
(3) are not at issue.  The veteran has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to elements (4) and (5) in the March 2006, April 2008, and 
May 2008 VCAA letters.
 
The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform the veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The veteran received specific notice of Vazquez-Flores in a 
letter from the RO dated May 16, 2008.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes service medical records, 
private and VA treatment records, Vet Center treatment 
records, and reports of VA examinations.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative.  The veteran and his spouse testified at a 
Board hearing held before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to three of the issues on appeal.

1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, the 
report of the May 2007 VA examination reflect a diagnosis of 
tinnitus.  The Board finds that element (1) is satisfied.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records do not reveal a diagnosis of tinnitus.  Accordingly, 
Hickson element (2) is not met with respect to disease.

Turning to the matter of in-service injury, the veteran's 
service treatment records show that the veteran was in 
combat.  Indeed, he is service-connected for a combat-related 
wound to the right chest wall.  The Board finds that combat 
status, and with it the presumptions in 38 U.S.C.A. § 1154, 
is established.  The Board therefore accepts that he was 
exposed to acoustic trauma during combat.  Hickson element 
(2) is thus satisfied.

Moving to element (3), medical nexus, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not 
presumptively establish service connection for a combat 
veteran or provide medical nexus evidence; rather, they relax 
the evidentiary requirements for determining what happened in 
service.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

The question which must therefore be answered by the Board is 
whether the in-service noise exposure resulted in the 
development of his current tinnitus.  There is of record one 
competent nexus opinion, the report of the May 2007 VA 
audiological examination.  That opinion was not favorable to 
the veteran's claim.  The May 2007 VA examiner stated that it 
was more likely than not that the veteran's current tinnitus 
was not related to noise exposure, to include in-service 
noise exposure, and that it was more likely that the tinnitus 
was the result of the outer/middle ear condition.

The only other evidence which purports to relate the 
veteran's tinnitus to events in service comes from the 
statements of the veteran himself.  However, it is now well 
established that laypersons, such as the veteran, without 
medical training are not competent to relate those symptoms 
to a particular diagnosis or specific etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board additionally observes that the veteran has had 
ample opportunity to submit competent medical evidence in 
support of his claim.  He has not submitted any competent 
medical evidence showing that his tinnitus is related to in-
service noise exposure.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The veteran appears to be contending that he has experienced 
ringing in his ears since service, a period of over sixty 
years.  The Board is of course aware of the provisions of 38 
C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, there is no 
evidence of any such complaints for decades after service.  
See, e.g., the reports of VA medical examinations in October 
1949 and September 1961.   Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Because such evidence is lacking in this case, continuity of 
symptomatology after service is therefore not demonstrated.

In short, element (3) medical nexus can not be met by 
continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure and the veteran's currently diagnosed 
tinnitus.  Hickson element (3) is not met, and the veteran's 
claim fails on that basis.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  The claim is therefore denied.

2.  Entitlement to an increased disability rating for PTSD, 
currently rated as 50 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2007).

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  
Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).



Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  In an attachment to his 
July 2007 substantive appeal [VA Form 9], the veteran 
contended that a 70 percent disability rating is warranted.

Schedular rating

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 50 percent rating.

With respect to specific schedular criteria for a higher 
rating, there is no evidence of suicidal ideation; obsessive 
rituals which interfere with routine activities; speech being 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

The veteran has symptoms of panic and depression.  In that 
regard, the veteran endorsed on the September 2006 VA 
examination items consistent with a self-report of an 
extremely severe depressed mood on a depression inventory.

There is some evidence of impaired impulse control.  A 
September 2006 Vet Center intake evaluation shows that the 
veteran had a history of irritability and outbursts of anger, 
and the September 2006 VA examiner described the veteran's 
mood as irritable and his affect as hostile and situationally 
inappropriate.  However, recent records show no evidence of 
violence or aggression.  

As for difficulty adapting to stressful circumstances 
(including work or a worklike setting), the veteran is 
currently retired.  He last worked as a bus driver.  He also 
worked as a firefighter and emergency medical technician for 
nine years.  While the veteran asserts that he could not work 
under stressful circumstances (see the hearing transcript, 
pages 6-7) , the September 2006 VA examiner indicated that it 
was not clear that the PTSD ever significantly impaired the 
veteran's ability to work, especially given that he was able 
to work in a high stress field such as firefighting.  The 
examiner indicated that she could not make a compelling 
argument for significant occupational impairment.  

With regard to an inability to establish and maintain 
effective relationships, the September 2006 VA examiner noted 
that the veteran had social problems due to his demeanor 
causing him to have a difficult time making and keeping 
friends.  That examiner added that the veteran was 
significantly and severely impaired in the social domain.  

After having reviewed all of the evidence e, the Board 
concludes that the veteran's PTSD symptomatology approximates 
that which would allow for the assignment of a 70 percent 
disability rating.  See 38 C.F.R. § 4.7.  The overall picture 
presented is of an individual with significant irritability 
and depression, which had led to some social isolation and 
difficulty dealing with others.  

As for the criteria for a 100 percent disability rating, 
there is no objective evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, the veteran 
being in persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a 100 percent rating have been approximated, and 
the veteran has pointed to no such pathology.  Indeed, the 
veteran appears to have limited his appeal to seeking a 70 
percent disability rating.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected PTSD has not changed appreciably since the 
veteran filed his claim.  Based on the record, the Board 
finds that a 70 percent disability rating may be assigned for 
the entire period from the date of service connection, 
September 6, 2006.

Conclusion

For the reasons stated above, the Board finds that the 
evidence allows for the assignment of a 70 percent disability 
rating for PTSD.  To that extent, the appeal is allowed.

Additional comment

For the sake of economy, the Board will simultaneously 
discuss consideration of an extraschedular rating below.

3.  Entitlement to an increased disability rating for 
residuals of a gunshot wound to the right chest wall, 
currently rated as 20 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increase 
rating claims has been set out above and will not be 
repeated.

Specific schedular criteria

Under Diagnostic Code 5321, which pertains to muscle injuries 
to MG XXI, muscles of respiration (thoracic muscle group), a 
severe or moderately severe disability warrants a 20 percent 
rating.  See 38 C.F.R. § 4.73, Diagnostic Code 5321 (2007).  
This is the highest rating available under that diagnostic 
code.  



Analysis

Schedular rating

The veteran is receiving the maximum rating, 20 percent, for 
residuals of a gunshot wound to the right chest wall under 
Diagnostic Code 5321.  

DeLuca considerations

The Board observes in passing that evaluation of muscle 
injuries is not predicated on limitation of motion.  
Therefore, consideration of functional loss pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995) are not for 
application in this case.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996) [the provisions of 38 C.F.R. § 4.40 need not be 
separately considered unless the rating criteria are 
predicated only on limitation of motion].  Also, because the 
maximum schedular disability evaluation of 20 percent has 
already been assigned, DeLuca considerations are inapplicable 
to this issue.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) [if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable].

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 
225 (1993).

As is discussed elsewhere in this decision, the residuals of 
the service-connected gunshot wound have already been 
separately rated, to encompass the chest wall residuals which 
are now being discussed as well as pleural cavity residuals. 

The veteran testified that his chest scars occasionally feel 
tight in bad weather and that the scars itch and are 
uncomfortable.  See the May 2008 hearing transcript, page 18.  
The Board has therefore also given thought as to whether the 
scars should be separately rated.

A report of an August 2006 VA examination shows that there 
were two 
8-centimeter pink, flat, flush, well healed, non-tender scars 
in the thorax region, one anteriorlaterally and the other 
posteriorlaterally.  The veteran was able to raise his hands 
over his head to 180 degrees and was able to perform ten 
lateral raises bilaterally using two two-pound weights 
without complaints of pain or pulling.

The Board places greater weight on the findings on the August 
2006 VA examination than on the veteran's complaints.  
Moreover, there is of record no other medical evidence which 
suggests that the scars include symptomatology which would 
allow for the assignment of a separate compensable rating.    

In short, although residual scars are present, the objective 
record reflects that they are not symptomatic.  Application 
of the diagnostic codes involving scars under 
38 C.F.R. § 4.118 would therefore not avail the veteran.  
Therefore, a separate rating for scars is not warranted

Hart considerations

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for his residuals of a 
gunshot wound to the right chest wall was filed on March 9, 
2006.  In this case, therefore, the relevant time period is 
from March 9, 2005 to the present.  The veteran has been 
receiving the maximum schedular rating for his residuals of a 
gunshot wound to the right chest wall under Diagnostic Code 
5321 since September 1, 1949.  Accordingly, staged ratings 
are not appropriate.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to increased disability rating 
for his service-connected residuals of a gunshot wound to the 
right chest wall.  The benefit sought on appeal is 
accordingly denied.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO appears to have considered the veteran's claims under 
C.F.R. § 3.321(b)(1) because that regulation was included in 
the April 2007 and June 2007 statements of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability ratings at issue.

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the RO or the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluations 
for either the service-connected PTSD or the service-
connected residuals of a gunshot wound to the right chest 
wall are inadequate.

With regard to the PTSD, as explained above, the veteran's 
asserted social and industrial impairment is contemplated by 
the rating criteria supporting a 70 percent disability.  As 
for the residuals of a gunshot wound to the right chest wall, 
the veteran asserts that he has had intermittent problems 
with muscles over the years, particularly as it impacted his 
ability to play sports or drive a truck.  See the report of 
the August 2006 VA examination, page 2.  The Board finds that 
such asserted difficulties are contemplated by the rating 
criteria supporting a 20 percent disability rating because 
the rating criteria clearly considers functional impairment 
of the thoracic muscle group.  See 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5321 (2007).

In any event, even if the available schedular evaluations for 
both disabilities are inadequate, the claimant's exceptional 
disability picture does not exhibit other related factors 
such as those provided by the regulation as "governing 
norms."  The record does not show that the veteran has 
required frequent hospitalizations for his PTSD or his 
residuals of a gunshot wound to the right chest wall.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for those disabilities.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to either disability.  The 
evidence shows that the veteran is retired.  There is no 
indication that he had missed any work because of his PTSD or 
his residuals of a gunshot wound to the right chest wall, and 
there is nothing in the current evidence of record to 
indicate that either his PTSD or his residuals of a gunshot 
wound to the right chest wall would cause any unusual 
employment impairment now.  In addition, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned as to either of the service-connected 
disabilities here under consideration.  

In short, there is nothing in the record to indicate that 
either of the service-connected disabilities on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Service connection for tinnitus is denied.

Entitlement to an increased disability rating, 70 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased disability rating for residuals 
of a gunshot wound to the right chest wall is denied.



REMAND

For reasons explained immediately below, the Board finds that 
the remaining issues on appeal must be remanded for 
additionally evidentiary development.

4.  Entitlement to an increased disability rating for service 
connected residuals of a gunshot wound to the right pleural 
cavity, currently rated as 20 percent disabling.

The veteran's service-connected residuals of a gunshot wound 
to the right pleural cavity, which are rated based on 
pulmonary impairment.  See 38 C.F.R. § 4.97, Diagnostic Code 
6843 (2007).  

The medical record also shows that the veteran has COPD which 
is not service connected.  [As was mentioned in the 
Introduction, the RO recently denied service connection for 
COPD in an April 2008 rating decision.]  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

The veteran underwent an April 2006 VA examination, but the 
report of that examination does not distinguish between the 
symptomatology caused by the non-service-connected COPD and 
the symptomatology of the service-connected disability.  

In light of the above, another VA examination is necessary.

5.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.

As was described in the Introduction, the veteran has filed a 
NOD as to this issue. The filing of a NOD initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).  The RO has not yet issued a SOC as to the issue 
of entitlement to increased rating for bilateral hearing 
loss.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an examination to determine the severity 
of his service-connected residuals of a 
gunshot wound to the right pleural 
cavity.  The examiner should distinguish, 
if possible, between the symptomatology 
of the COPD and the symptomatology of the 
service-connected residuals of a gunshot 
wound to the right pleural cavity.  If it 
is impossible to distinguish between such 
symptomatology, this should be 
specifically stated.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

3.  VBA must issue a SOC pertaining to 
the issue of entitlement to an increased 
rating for bilateral hearing loss.  The 
veteran and his representative should be 
provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


